FILED
                                                                         Sep 10 2020, 8:42 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
James Bopp, Jr.                                            Libby Yin Goodknight
Richard E. Coleson                                         KRIEG DeVAULT LLP
Amanda L. Narog                                            Indianapolis, Indiana
Melena S. Siebert
The Bopp Law Firm, PC                                      Jeffrey C. McDermott
Terre Haute, Indiana                                       Matthew C. Branic
                                                           KRIEG DeVAULT LLP
                                                           Carmel, Indiana

                                                           Douglas C. Haney
                                                           City of Carmel Corporation
                                                           Counsel
                                                           Carmel, Indiana

                                                           Daniyal M. Habib
                                                           Office of Corporation Counsel
                                                           Indianapolis, Indiana

                                                           Curtis T. Hill, Jr.
                                                           Attorney General
                                                           Indianapolis, Indiana

                                                           Aaron T. Craft
                                                           Benjamin M.L. Jones
                                                           Deputy Attorneys General
                                                           Indianapolis, Indiana

                                                           Michael M. Rouker
                                                           City Attorney
                                                           Bloomington, Indiana




Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020                           Page 1 of 25
                                                           Larry D. Allen
                                                           Daniel A. Dixon
                                                           Assistant City Attorney
                                                           Bloomington, Indiana

                                                           Ann C. Coriden
                                                           CORIDEN GLOVER, LLC
                                                           Columbus, Indiana

                                                           Alan L. Whitted
                                                           Columbus City Attorney
                                                           Columbus, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Indiana Family Institute Inc., et                          September 10, 2020
al.,                                                       Court of Appeals Case No.
Appellants-Plaintiffs,                                     19A-MI-2991
                                                           Appeal from the Hamilton
        v.                                                 Superior Court
                                                           The Honorable Michael A. Casati,
City of Carmel, et al.,                                    Judge
Appellees-Defendants.                                      Trial Court Cause No.
                                                           29D01-1512-MI-10207



Altice, Judge.




Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020                 Page 2 of 25
                                              Case Summary

[1]   This appeal stems from the filing of a lawsuit in 2015 by The Indiana Family

      Institute (IFI), Indiana Family Action (IFA), and American Family Association

      (AFA) (collectively, “the Companies”), against the cities of Carmel,

      Bloomington, Columbus, and Indianapolis (collectively, “the Cities”),

      challenging the constitutionality of Indiana’s Religious Freedom Restoration

      Act 1 (RFRA) and the Cities’ nondiscrimination ordinances.


[2]   The Companies asserted that RFRA and the ordinances chilled their rights to

      free speech and the free exercise of religion under both the federal and state

      constitutions. More specifically, the Companies claimed that their policy of

      excluding same sex couples from their religious-based education programs

      constituted unlawful sexual orientation discrimination under the ordinances,

      even though RFRA was designed to permit exclusions and exceptions to those

      in their circumstances. In other words, the Companies claimed that because

      they were not churches or other religious entities as defined in the legislation,

      RFRA afforded them no protection, and their exclusion of same-sex couples

      from their events would subject them to various penalties defined in the

      ordinances, should the Cities choose to enforce them.




      1
          Ind. Code § 34-13-9-1 to -11.


      Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020    Page 3 of 25
[3]   Summary judgment was granted in favor of the Cities and the Companies now

      appeal, claiming that the trial court erred in determining that they lacked

      standing to pursue their actions and in concluding that their claims were not

      ripe.


[4]   The Companies also argue that the trial court erred in refusing to take judicial

      notice of various online magazine and newspaper articles involving the passage

      of RFRA and a letter signed by several law professors addressed to the Indiana

      Senate Judiciary Committee that purports to be an analysis of pending

      legislation.


[5]   We affirm.



                                  Facts and Procedural History

                                           A. The Companies


[6]   The Companies are affiliated Christian advocacy organizations in Indiana that

      promote what they believe to be “the biblical teaching . . . that marriage must

      be between one man and one woman and sexual relations must be within that

      marriage context.” Appellees’ Joint Appendix Vol. V at 133-36. The Companies

      maintain that permitting same sex couples to attend their otherwise public

      programs would alter their “pro-traditional family message.” Appellant AFA’s

      brief at 18. Hence, they contend their policy is to exclude those known to be in

      same sex marriages from their workshops, presentations, and fundraising

      events.

      Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020   Page 4 of 25
[7]    IFI is a nonprofit corporation founded in 1989 and is based in Carmel. One of

       IFI’s programs is the Hoosier Leadership Series (HLS) that focuses on the well-

       being and health of Indiana families. HLS is designed to connect “conservative

       leaders from around Indiana as part of a movement to impact the social,

       cultural, political, and spiritual landscape of Indiana.” Appellant IFI and IFA’s

       Brief at 13.


[8]    HLS events including banquets and presentations are not open to the public and

       interested individuals who are interested in HLS’s program submit written

       application to IFI and undergo personal interviews. Applicants are not

       screened about their religious beliefs or sexual orientation, and IFI has not

       rejected anyone from participating in the HLS program on these bases.


[9]    IFI president Curt Smith acknowledged that IFI would not necessarily know

       about the participants’ sexual orientation, and he admitted that the organization

       has “served many gay people over the years.” Appellees’ Joint Appendix Vol. II at

       238. Any RSVP process that IFI uses is only “for head count planning

       purpose[s].” Id. at 226. Although members of IFI and participants in the HLS

       series must meet “ethical” standards, those qualifications refer to characteristics

       that include “honesty, punctuality, and respect.” Id. In fact, IFI educates

       “everyone who will listen” to its message. Id. at 84.


[10]   Hoosier Commitment is a marriage enrichment program taught by IFI staff. Its

       services were offered to incarcerated and low-income individuals. Welfare

       agencies referred their own clientele to IFI for participation in the Hoosier


       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020    Page 5 of 25
       Commitment program, and the jails identified participants from within their

       populations. Classes were initially offered in 2010, and the program was

       funded in part by a one-time grant from the federal government. That grant

       expired in 2013, and IFI has not offered a similar program since. Smith stated

       that re-starting Hoosier Commitment would require an act of Congress to fund

       it, yet that program was not presently a “primary focus” of IFI. Appellees’ Joint

       Appendix Vol. IX at 97, 99-100.


[11]   IFA—the advocacy arm of IFI—is also based in Carmel. It educates the public

       about life, marriage, and religious freedom issues. IFA’s income varies each

       year and is primarily generated from donations. Its work is election oriented,

       and it has not held an event since 2012. Moreover, IFA has not had an

       employee—nor has it interviewed anyone for a position of employment—since

       hiring two temporary field directors in 2012.


[12]   Due to limited funding, IFA’s only activities in 2018 were completing a voter

       guide and mailing postcards “to educate voters on specific issues.” Appellees’

       Joint Appendix Vol. II at 87. IFA averred that it might employ “5-6 more field

       staff in 2018 . . . [for the purpose of educating voters] throughout the state. . . .”

       Appellants’ Appendix at 66.


[13]   The directors and employees of both organizations are required to sign

       statements of faith affirming their belief in—and willingness to abide by—

       Christian principles, including biblical teachings on marriage and human




       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020       Page 6 of 25
       sexuality. Neither IFA nor IFI will employ individuals who do not uphold and

       share these principles.


[14]   Like IFI, IFA has no “test” as to whom they will share their message. Appellees’

       Joint Appendix Vol. II at 87-88. To be sure, IFA’s representatives made it clear

       everyone is welcome to “come and learn and listen quietly to what . . . IFA’s

       views were on . . . the Biblical views of marriage or sexuality, or learn about the

       candidates and issues that were important to IFA.” Appellees’ Joint Appendix

       Vol. VI at 26-27. IFA does not inquire about attendees’ religious beliefs or

       sexual orientation as a precondition of being admitted and it does not “check or

       ask about sexual orientation” at the door. Appellees’ Joint Appendix Vol. II at 87.


[15]   IFA and IFI maintain that they may offer educational programs and services to

       the public in Carmel, Columbus, and Bloomington at some point in the future.

       However, they will not do so “unless the ordinances are enjoined” because they

       are “at risk of facing penalties if the ordinances are enforced.” Appellant IFI and

       IFA’s Brief at 17.


[16]   AFA, located in Indianapolis, was organized in 1993. For over fifteen years,

       AFA has advocated a “pro-traditional” family message through its education

       programs. Appellants’ Appendix Vol. II at 54. AFA also follows the biblical

       teaching on marriage and human sexuality. And like IFI, the board of directors

       and employees of AFA must sign a statement of faith, affirming their belief in

       Christian principles.




       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020    Page 7 of 25
[17]   AFA has hosted various “grassroots training conferences” that “teach people

       how to be more involved in the political process through either elections or

       contacting their legislator or informing people in their church about the issues.”
Id. at 147–48. AFA uses a conference room in its building for meetings and

       discussions of various issues, and it reserves the right to exclude those who are

       known to be in same sex marriages. The designated evidence shows, however,

       that AFA has not actually excluded anyone from participating in the training

       conferences because of sexual orientation or religious belief.


[18]   Other than hosting an anti-pornography conference in the early 2000s, AFA has

       not offered educational services or programs in Columbus. Nonetheless, AFA

       claims that it intends to “host educational programs and events . . . in

       Indianapolis, Bloomington, and Columbus. . . .” Appellant’s Appendix Vol. II at

       71.


                                       B. RFRA and the Ordinances


[19]   RFRA, enacted in 2015, applies to all of the Cities and their ordinances. See

       Ind. Code § 34-13-9-1. It provides that “a governmental entity may not

       substantially burden a person’s exercise of religion, even if the burden results

       from a rule of general applicability.” I.C. § 34-13-9-8. RFRA includes various

       antidiscrimination safeguards, in that it does not


               authorize a provider to refuse to offer or provide services,
               facilities, use of public accommodations, goods, employment, or
               housing to any member or members of the general public on the
               basis of race, color, religion, ancestry, age, national origin,

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020     Page 8 of 25
               disability, sex, sexual orientation, gender identity, or United
               States military service.


       I.C. § 34-13-9-0.7 (emphasis added). Under RFRA, a “provider” is defined as

       “one . . . or more individuals, partnerships, associations, organizations, limited

       liability companies, corporations, and other organized groups of persons,” but it

       does not include “[a]church or other nonprofit religious organization or society,

       including an affiliated school that is exempt from federal taxation . . . or “[a]

       rabbi, priest, preacher, minister, pastor or designee of a church or other

       nonprofit religious organization or society when the individual is engaged in a

       religious or affiliated educational function of the church or other nonprofit

       religious organization or society.” I.C. § 34-13-9-7.5.


[20]   The “exercise of religion” is defined in RFRA as “any exercise of religion,

       whether or not compelled by, or central to, a system of religious belief.” I.C. §

       34-13-9-5 (emphasis added). And “person” under RFRA includes:


               (1) An individual.


               (2) An organization, a religious society, a church, a body of
               communicants, or a group organized and operated primarily for
               religious purposes.


               (3) A partnership, a limited liability company, a corporation, a
               company, a firm, a society, a joint-stock company, an
               unincorporated association, or another entity that:


                        (A) may sue and be sued; and


       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020       Page 9 of 25
                        (B) exercises practices that are compelled or limited by a system of
                        religious belief held by:

                                          (i) an individual; or

                                           (ii) the individuals;

                        who have control and substantial ownership of the entity,
                        regardless of whether the entity is organized and operated for
                        profit or nonprofit purposes.

       I.C. § 34-13-9-7. A person may assert a RFRA “violation or impending

       violation as a claim or defense” and, although a governmental entity is not

       required to be a party, it may intervene in the action. I.C. § 34-13-9-9.


[21]   In addition to RFRA, the Cities have their own ordinances that provide against

       discriminatory practices that include sexual orientation and gender identity.

       For instance, the Columbus City Code (CCC) bars “discriminatory practices”

       with regard to “education” and “public accommodations.” CCC § 9.24.020.

       The ordinance’s “discriminatory practice” provision prohibits “[t]he exclusion

       of an individual from equal opportunities because of . . . sexual orientation . . . ;

       or a system which excludes individuals from equal opportunities because of . . .

       sexual orientation . . . .” Id. at 9.24.010. Under Columbus’s ordinance, an

       “educational institution” includes all public and private school and training

       centers with a few exceptions that are “supported in whole or in part by state

       funds.” It also defines a “public accommodation” as “any establishment which

       caters or offers its services or facilities or goods to the general public.” Id.


[22]   The sole exemptions under the Columbus ordinance permit a “religious

       organization, association or society or any nonprofit institution or organization

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020         Page 10 of 25
       operated, supervised or controlled by or in conjunction with a religious

       organization, association or society” to:


               A. [limit] the sale, rental or occupancy of dwellings that it owns
               or operates for other than a commercial purpose to persons of the
               same religion; or


               B. [give] preference to persons of the same religion, unless
               membership in such religion is restricted because of race, color,
               sex, disability, national origin, religion, ancestry, sexual
               orientation, gender identity or age.
Id. at § 9.28.030. 2


[23]   The Bloomington Municipal Code (BMC) also bans “discriminatory practices”

       as to “education” and “access to public accommodations.” BMC § 2.21.020.

       “Discriminatory practice”—relevant to the circumstances here—is defined as

       “the exclusion of a person by another person from equal opportunities because

       of . . . sexual orientation . . . ; or a system which excludes persons from equal

       opportunities because of . . . sexual orientation . . . .” Id. at 2.21.030(10).

       Although the ordinance does not define the term “education,” an

       “[e]ducational institution” under Bloomington’s ordinance includes all public

       and private schools and training centers, except for certain state agencies listed

       in the ordinance. And “public accommodation” means “any establishment




       2
         This exemption applies only to § 9.28 (“Housing Discrimination”) and is not applicable to § 9.24
       (“Discrimination Generally”).

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020                         Page 11 of 25
       which offers its services, facilities, or goods to the general public.” BMC §

       2.21.030(21). There is no specific religious entity exemption in the BMC.


[24]   Carmel’s ordinance prohibits discrimination in areas that include “program[s] .

       . . provided to the general public[.]” Carmel City Code § 6-8(a). The

       Ordinance states that


               no . . . entity located within, or conducting business within, the
               City’s corporate limits shall discriminate against any other person
               . . . the . . . opportunity to participate in or enter into a place of
               business . . . and/or participate in or obtain any program, service,
               or amenity provided to the general public on the basis of . . . race,
               color, religion, national origin, gender, disability, sexual
               orientation, gender identity or expression, family or marital
               status, ancestry, age, and/or veteran status.
Id. The Carmel ordinance sets forth the following exclusions:


                        (1) Religious worship and clergy while engaged in
                            religious duties or activities; however, business
                            activities by religious institutions or clergy are not
                            excepted.


                        (2) A not-for-profit membership club organized
                            exclusively for fraternal or religious purposes and/or
                            any non-for-profit social club that is not open to the
                            general public, so long as the same is exempt from
                            taxation. . . .
Id. at § 6-8(d)(1).




       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020        Page 12 of 25
[25]   Indianapolis’s ordinance prevents “any discriminatory practice . . . which

       relates to . . . public accommodations.” RCI § 581-401. “Discriminatory

       practice” under the ordinance means “exclusion from or failure or refusal to

       extend to any person equal opportunities or any difference in the treatment of

       any person by reason of . . . sexual orientation . . . . ” RC1 § 581-103(b). Like

       the other ordinances, “public accommodation” refers to “an establishment

       which caters to or offers its services, facilities or goods to the general public.”
Id.


[26]   The Ordinance exempts:


               (a) any non-profit corporation, or association organized
               exclusively for fraternal or religious purposes, or to any school,
               education, charitable or religious institution owned or conducted
               by, or affiliated with, a church or religious institution, [] or any
               exclusively social club, corporation or association that is not
               organized for profit and is not in fact open to the general public.”


       RC1 § 581—404 (emphasis added).


[27]   Against this backdrop, the Companies assert that the ordinances govern their

       activities because the Companies are establishments that conduct education and

       training programs and offer services to the general public. The Companies also

       maintain that they do not fall within the exemptions and exclusions in the

       ordinances because they are not organized exclusively for religious purposes; nor

       are they owned, conducted by, or affiliated with, a church or religious

       institution. Thus, the Companies’ policy of excluding same-sex couples from

       attending their programs amounts to an unlawful discriminatory practice that
       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020     Page 13 of 25
       subjects the Companies to substantial fines and other costs for violating the

       ordinances, should they choose to present their programs and conduct their

       events in the Cities.


[28]   Since the enactment of the ordinances, the Companies have not faced—nor are

       they facing—any credible threat of prosecution. No complaints have been

       lodged against the Companies, and they have never been assessed penalties or

       fines under the ordinances. Nonetheless, in 2016, 3 the Companies filed a

       complaint against the Cities and the State seeking declaratory and injunctive

       relief on the grounds that the ordinances inhibited their freedom of speech,

       religion, and right to expressive association under the First Amendment to the

       United States Constitution. More particularly, the Companies asserted that the

       Cities “chilled” their First Amendment rights because their activities do not fall

       within any of the exceptions or exemptions under the ordinances. Even though

       the Companies acknowledge that they are not churches or other nonprofit

       religious organizations, they claim to hold the same “traditional religious

       beliefs” as those that do fall within the exceptions and, therefore, deserve the

       same protection that the ordinances and RFRA provide. Appellants’ Appendix

       Vol. II at 76. And because the Companies have a policy of excluding same sex

       married couples from events that are otherwise public, they are engaging in

       sexual orientation discrimination under the ordinances, thus putting them “at



       3
        The Companies’ initial complaint against Carmel and Indianapolis was filed on December 11, 2015. They
       subsequently amended the complaint on November 29, 2016, adding Bloomington, Columbus, and the State
       as defendants.

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020                    Page 14 of 25
       credible risk of enforcement and penalties.” Appellants’ Appendix Vol. II at 71.

       As a result, the Companies alleged that their due process and equal protection

       rights also were violated under both the state and federal constitutions.


[29]   On January 29, 2019, the Companies moved for summary judgment, claiming

       that because RFRA and the ordinances prohibit them from excluding same sex

       couples from participating in their events without the threat of prosecution, they

       were unlawfully stripped of RFRA’s heightened protections, and the ordinances

       chilled their rights to free speech and the free exercise of religion under the First

       Amendment as a matter of law.


[30]   The Companies also requested the trial court to take judicial notice of RFRA,

       the ordinances, and the United States Constitution, along with various

       newspaper and magazine articles and a letter signed by various law school

       professors regarding pending legislation, as evidence in support of their motion

       for summary judgment.


[31]   The Cities filed cross motions for summary judgment, asserting that the

       Companies lacked standing and that their claims were not ripe for

       consideration. The Cities also objected to the Companies’ judicial notice

       request and filed a motion to strike.


[32]   Following a hearing, the trial court entered summary judgment for the Cities on

       November 22, 2019, concluding that the Companies lacked standing and that

       their claims were not ripe for consideration because they are not at imminent

       risk of suffering injury. The trial court granted the Companies’ request to take

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020     Page 15 of 25
       judicial notice of the state and federal constitutions and the ordinances but

       denied their request as to the other documents.


[33]   The Companies now appeal.


                                       Discussion and Decision

                                            I. Standard of Review


[34]   On appeal from a grant of summary judgment, we stand in the shoes of the trial

       court and apply a de novo standard of review. Poiry v. City of New Haven, 113
N.E.3d 1236, 1239 (Ind. Ct. App. 2018). Summary judgment is appropriate

       where the designated evidence establishes that there are no genuine issues of

       material fact and the moving party is entitled to judgment as a matter of law.

       Row v. Holt, 864 N.E.2d 1011, 1013 (Ind. 2007). “A fact is ‘material’ if its

       resolution would affect the outcome of the case, and an issue is ‘genuine’ if a

       trier of fact is required to resolve the parties’ differing accounts of the truth, or if

       the undisputed material facts support conflicting reasonable inferences.”

       Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014).


[35]   We consider only those materials properly designated pursuant to Indiana Trial

       Rule 56 and construe all factual inferences and resolve all doubts in favor of the

       non-moving party. Young v. Hood’s Gardens Inc., 24 N.E.3d 421, 424 (Ind.

       2015). We may affirm an entry of summary judgment “if it can be sustained

       on any theory or basis in the record.” DiMaggio v. Rosario, 52 N.E.3d 896, 904

       (Ind. Ct. App. 2016), trans. denied. The fact that the parties have filed cross-

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020       Page 16 of 25
       motions for summary judgment does not alter this standard of review or change

       our analysis: the party that lost in the trial court has the burden of persuading us

       that the trial court erred. Denson v. Estate of Dillard, 116 N.E.3d 535, 539 (Ind.

       Ct. App. 2018).


                                      II. The Companies’ Arguments


[36]   The Companies argue that the trial court erred in concluding that they lacked

       standing to bring their actions against the Cities and determining that their

       claims were not ripe. The Companies contend that even though the Cities

       have not enforced their ordinances against them and have not been subject to

       any penalties, they are entitled to pursue declaratory and injunctive relief

       because their rights to free speech, free exercise of religion, and expressive-

       association will be burdened and “chilled,” should they hold future events in

       the Cities. Appellant IFI’s Brief at 17.


[37]   In general, the doctrine of standing constitutes a significant restraint on the

       ability of Indiana courts to act. Jones v. Sullivan, 703 N.E.2d 1102, 1105 (Ind.

       Ct. App. 1998). Standing is a threshold question that “asks whether the

       plaintiff is the proper person to invoke a court’s authority.” Horner v. Curry, 125
N.E.3d 584, 589 (Ind. 2019). Standing ensures “the resolution of real issues

       through vigorous litigation” rather than “academic debate or mere abstract

       speculation.” Id. Even when some constitutionally protected interest is

       involved, a party must show adequate injury or the immediate danger of




       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020    Page 17 of 25
       sustaining some injury to establish standing. Id. at 589; see also Doe v. Adams, 53
N.E.3d 483, 497 (Ind. Ct. App. 2016), trans. denied.


[38]   To establish standing, a party must show: (1) an “injury in fact,” i.e., an

       invasion of a legally protected interest that is concrete, particularized, actual

       and imminent; (2) a causal connection between the injury and the conduct

       complained of; and (3) the likelihood that the injury will be redressed by a

       favorable decision. Hulse v. Indiana State Fair Bd., 94 N.E.3d 726, 730-31 (Ind.

       Ct. App. 2018) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

       If a party lacks standing, a court has no authority to act. Jones v. Sullivan, 703
N.E.2d 1102, 1106 (Ind. Ct. App. 1998).


[39]   Closely related to standing is the doctrine of ripeness, which involves the timing

       of judicial review and the principle that judicial “machinery should be

       conserved for problems that are real and present or imminent, not squandered

       on problems that are abstract or hypothetical or remote.” In re Paternity of

       M.G.S., 756 N.E.2d 990, 1004 (Ind. Ct. App. 2001), trans. denied. A claim is not

       ripe for adjudication if it rests upon contingent future events “that may not

       occur as anticipated, or . . . may not occur at all.” Texas v. United States, 523
U.S. 296, 300 (1988). A claim must be ripe for consideration or we will not

       review it. Garau Germano, P.C. v. Robertson, 133 N.E.3d 161, 167 (Ind. Ct. App.

       2019), trans. denied.


[40]   Relevant here is this Court’s decision in Hulse, where the plaintiff filed a

       complaint for declaratory and injunctive relief asserting that a condition of


       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020     Page 18 of 25
       participating in the Indiana State Fair’s china painting competition violated her

       First Amendment rights. Hulse, 94 N.E.3d at 728. Hulse alleged that she

       suffered injury because she “may be ban[ned]” from the china painting

       competition “if she expresse[d] disagreement with the results” of the

       competition and that fear “chilled” her speech. Id. at 731.


[41]   In awarding judgment for the State Fair Board, a panel of this court determined

       that “chilled” speech “may suffice” to establish standing only if the “threatened

       injury is certainly impending, or there is a substantial risk that the harm will

       occur.” Id. (quoting Kiser v. Reitz, 765 F.3d 601, 607–08 (6th Cir. 2014)

       (additional citations omitted)). To make this showing, the plaintiff must show

       an “intention to engage in a course of conduct” with an arguable constitutional

       dimension, proscribed by a statute, and a “credible threat of prosecution.” Id.

       We concluded that Hulse lacked standing to pursue her claims because she

       could not demonstrate that her course of conduct was proscribed by statute, i.e.,

       that the terms and conditions with regard to the china painting expressly

       permitted individuals to submit grievances that pertained to the judging. Id. at

       732.


[42]   We also observed that the evidence did not show that Hulse faced a credible

       threat of prosecution. Id. at 732. To the contrary, it was established that even

       after Hulse submitted grievances in 2015, she participated in the fair in 2016. Id.

       As a result, we concluded that “Hulse has not asserted an imminent injury in

       fact necessary to acquire standing to challenge [the Rule] as it applies to her”

       and, therefore, lacked standing. Id. at 732.

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020    Page 19 of 25
[43]   Considering the circumstances here in relation to those in Hulse, 4 we note that

       the Companies’ own designated evidence establishes that no one has ever been

       excluded from their events. Moreover, the Companies cannot point to any

       exclusion policies that were in place and, as noted above, there were no

       inquiries about the attendees’ religious beliefs or views on human sexuality

       prior to admission at the events. In fact, the Companies emphasized that all

       individuals are welcome to attend their programs, and only those who are

       disruptive or “actively advocate” against the issues the Companies support are

       subject to exclusion. Appellees’ Joint Appendix Vol. IV at 54. The Companies do

       not require event attendees to share the same religious beliefs, and the

       Companies’ own designated evidence demonstrates that they have permitted

       “many gay people” to attend their programs. Appellees’ Joint Appendix Vol. II at

       85-86. In fact, the Companies “want people who don’t agree” with their

       religious views to attend their events and hear their pro-traditional-family

       message. Id. at 226.


[44]   Although the Companies claim that their rights to hold events in the Cites are

       chilled because of the ordinances’ failure to exempt their activities from




       4
         We will assume for argument’s sake that the Companies meet the definition of “public accommodations”
       under the Cities’ ordinances. As noted above, while the ordinances generally include establishments that
       offer services, facilities, or goods to the general public, two of IFI’s programs—Hoosier Commitment and
       HLS—have not been open to the general public, thus excluding those programs from the ordinances’
       definitions of “public accommodations.” Participation in HLS is limited to a small group of “high-capacity
       leaders” who are “selected . . . through a competitive selection process” each year. Appellees’ Appendix Vol.
       II at 82-83. When Hoosier Commitment was operational, it received attendee referrals from welfare agencies
       and jails. Moreover, Hoosier Commitment has been defunct since 2013.

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020                         Page 20 of 25
       enforcement, none of the Companies have been the subject of a complaint or

       investigation; nor have they been threatened with sanctions or penalties. And

       there is no designated evidence establishing that the Companies have received,

       or are likely to receive, any notice of violations.


[45]   The Companies continue to hold their training events in the Cities since the

       passage of the ordinances, and they have not altered their presentations and

       programs in any fashion. In short, the Companies remain free, without

       interference, to express their religious views on marriage and human sexuality

       as they always have. Just like the plaintiff in Hulse, the Companies have failed

       to show how the ordinances subjected them to an imminent threat of harm or

       that they faced a credible threat of prosecution.


[46]   Nonetheless, the Companies claim that they have standing to pursue their

       action because they might hold events in the future in some of the Cities. The

       Companies contend that if they hold such events and advance their beliefs to a

       public audience, they will have engaged in sexual orientation discrimination if

       they choose to exclude individuals who do not hold those same beliefs.


[47]   Courts have occasionally allowed pre-enforcement litigation to proceed when

       the plaintiffs have alleged an “actual fear” that the law would be enforced

       against them. See, e.g., Virginia v. Am. Booksellers Ass’n, Inc., 484 U.S. 383, 393




       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020     Page 21 of 25
       (1988) (permitting an action to proceed in federal court 5 where the plaintiffs-

       booksellers introduced several books for display and held a well-founded fear

       that they would be prosecuted for doing so under a state statute that prohibited

       any person “to knowingly display for commercial purposes in a manner

       whereby juveniles may examine and peruse” certain visual or written sexual or

       sadomasochistic material that is harmful to juveniles).


[48]   In the present circumstances, however, the Companies only allege that they

       might offer programs and activities in some of the Cities. Such anticipated

       plans are wholly speculative and hypothetical, in that the Companies have not

       identified programs they might offer, when they might be offered, or how the

       events would even be funded. In short, the record is devoid of any details from

       which a court could determine whether the Companies’ anticipated future

       events are subject to the ordinances, much less whether the federal or state

       constitutions would be violated.


[49]   Finally, we reject the Companies’ contention that their action should be

       permitted to proceed under the public standing doctrine because their claims




       5
         The same holds true under federal standards with regard to pre-enforcement actions, in that a plaintiff who
       seeks prospective relief must establish that he is in immediate danger of sustaining a direct injury “as the
       result of the challenged official conduct, and [that] the injury or threat of injury [is] both real and
       immediate.” City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983) (internal quotations omitted). The standing
       requirement is not met by showing some “conjectural” or “hypothetical” injury, O’Shea v. Littleton, 414 U.S.
488, 494 (1974), or an injury that is merely “subjective.” Laird v. Tatum, 408 U.S. 1, 13-14 (1972).




       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020                          Page 22 of 25
       against the Cities involves the enforcement of a “public” rather than a private

       right. Appellant AFA’s Brief at 42.


[50]   In State ex rel. Steinke v. Coriden, this court observed that


               [t]here are certain situations in which public rather than private
               rights are at issue and hold that the usual standards for
               establishing standing need not be met. This Court held in those
               cases that when a case involves enforcement of a public rather
               than a private right the plaintiff need not have a special interest in
               the matter nor be a public official. Specifically, the public
               standing doctrine eliminates the requirement that the relator have
               an interest in the outcome of the litigation different from that of
               the general public.


       831 N.E.2d 751, 756 (Ind. Ct. App. 2005) (quoting State ex rel. Cittadine v.

       Indiana Dep’t of Transp., 790 N.E.2d 978, 979 (Ind. 2003)), trans. denied.

       Although the Coriden court did not specifically define “public right” in this

       context, it cited a number of examples where such a right was found to exist.

       See, e.g., Miller v. City of Evansville, 244 Ind. 1, 189 N.E.2d 823 (Ind. 1963) (a

       resident-taxpayer had a public right where the city’s waterworks department

       was allegedly not authorized to contract for construction of equipment for

       fluoridation of public drinking water); Davis Const. Co. v. Bd. of Comm’rs of Boone

       County, 192 Ind. 144, 132 N.E. 629 (1921) (taxpayer had public right where an

       allegedly unconstitutional statute sought to impose property tax in the district

       where he lived and he owned property that was subject to assessment); Brooks v.

       State, ex rel. Singer, 162 Ind. 568, 70 N.E. 980 (1904) (a citizen-voter of Ripley

       County had a public interest in the constitutional apportionment of senators

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020      Page 23 of 25
       and representatives throughout the state); Hamilton v. State ex rel. Bates, 3 Ind.
452 (1852) (holding that a citizen-taxpayer of Marion County has a public

       interest in the county auditor correctly discharging the duties of his office).


[51]   Circumstances like the above are not present here. More specifically, RFRA

       operates to vindicate a private right to religious exercise. See Ind. Code § 34-13-

       9-8(b). And the injury requirement does not effectively foreclose a challenge to

       RFRA “by anyone.” See Coriden, 831 N.E.2d at 756. Instead, a party would

       have standing to challenge RFRA or its antidiscrimination safeguards if it was

       notified that it had, or was imminently likely to, violate a state statute or city

       ordinance and the legislation “substantially burdened” their religious exercise.

       Ind. Code § 34-13-9-8.


[52]   Additionally, as explained above, the Companies have alleged only a

       hypothetical intention to offer their programs and events in the Cities, along

       with a vague statement that certain individuals could be excluded from

       attending their events. They do not have a substantial present interest in

       offering their programs or in excluding individuals from their events. For all

       these reasons, the Companies may not avail themselves of the public standing

       doctrine and avoid the requirement of an actual or imminent injury. See

       Coriden, 831 N.E.2d at 756.


[53]   In sum, the Companies’ own designated evidence establishes that the Cities

       have neither interfered with nor chilled their First Amendment rights. Even

       assuming that the Companies and their programs fall within the provisions of


       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020    Page 24 of 25
       the Cities’ ordinances, and their activities are not exempt from enforcement

       through RFRA safeguards or the ordinances’ exceptions, there is no threat of an

       impending injury or a substantial risk that harm will occur.


[54]   Moreover, notwithstanding the Companies’ claimed policy of exclusion, the

       Companies have made it clear that everyone is welcome to attend their events

       and hear their message, regardless of sexual orientation or religious beliefs. In

       short, there is simply no reason to believe that RFRA and the Cities’ ordinances

       had any effect—or will have any effect—on the Companies and their activities.

       For all these reasons, the trial court properly entered summary judgment for the

       Cities. 6


[55]   Judgment affirmed.


       Bailey, J. and Crone, J., concur.




       6
        As noted above, the Companies also challenged the trial court’s denial of their requests for judicial notice of
       various documents including an online magazine article, several newspaper articles, and a letter signed by a
       number of law professors regarding the passage of pending legislation. We need not address those
       arguments, inasmuch as the evidentiary rulings that the Companies challenge address the merits of their
       contentions, and the trial court’s decision to deny the Companies’ request to take judicial notice of that
       material has no bearing on the threshold question of standing.

       Court of Appeals of Indiana | Opinion 19A-MI-2991 | September 10, 2020                            Page 25 of 25